Citation Nr: 0621438	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with mechanical 
low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Board remanded the case in July 2005 for further 
development, and the case was returned to the Board in April 
2006.  


FINDINGS OF FACT

1.  The veteran's low back disability is not productive of 
incapacitating episodes, there is no significant neurological 
impairment; and limitation of motion is no more than 
moderate.  

2.  Flexion of the thoracolumbar spine has not been limited 
to 30 degrees or less.  

3.  Severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion has not been present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence mailed in 
September 2002, the RO provided the veteran with VCAA notice.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date element of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
has determined that the benefits sought on appeal are not in 
order.  Consequently, no effective date will be assigned as a 
result of the Board's decision, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was afforded VA examinations in connection with 
his claims.  

The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

II.  Factual Background

A private new patient examination dated in December 1999 
notes that the veteran was seen with complaints of low back 
pain and shooting pain into his right lower leg following a 
motor vehicle accident.  He complained of aching and burning 
low back pain with pain into the right leg which seemed to be 
aggravated by movement, specifically flexion and sudden 
turning.  On examination, the veteran's lumbar spine revealed 
some mild spasming of the right paralumbar region with a 
slight left list.  He had palpatory L4-5 and L5-S1 tenderness 
with associated articular dysfunction.  Pain on right lateral 
bending was noted with reduction of 10 percent as well as a 
20 percent loss of lumbosacral flexion.  Extension did not 
cause any significant pain.  He had some tenderness of the 
right quadrus lumborum.  Sacroiliac joint patho-mechanics 
were noted.  He was stable neurologically in the lower 
extremities for sensory, motor and deep tendon reflexes.  The 
clinical assessment was moderate lumbosacral sprain/strain 
injury of a subacute level.  

A private medical evaluation dated in July 2000, notes that 
the veteran was diagnosed with a lumbosacral sprain/strain 
injury following a motor vehicle accident in December 1999.  
It was noted that on final evaluation, the veteran continued 
to have low back pain, mostly on the right gluteal region.  
His low back symptoms were aggravated by prolonged sitting 
and repetitive bending.  Objectively, his range of motion was 
full, though pain in terminal flexion was noted.  He remained 
stable neurologically in the lower extremities.  No 
significant sciatic or popliteal notch tenderness was noted.  

On VA examination in July 2001, the veteran reported a 
history of low back pain dating from service in 1987 when he 
strained his back.  He said that since that time he had 
frequent discomfort in the lumbosacral area.  The veteran 
reported that he was in an automobile accident in 1993 when 
he was rear-ended.  He was briefly in physical therapy at 
that time.  The veteran indicated that precipitating factors 
included cold weather, excessive standing and prolonged 
sitting.  He did not wear a brace and did not take any 
medications  for low back pain.  He reported that his back 
symptoms had worsened and the pain occurred every two or 
three days and might last the entire day.  He said that he 
had occasional radiation down the left lateral thigh but it 
did not go below the knee.  He denied any numbness and had no 
motor difficulties.  On physical examination, there was no 
evidence of atrophy in his thighs or calves and he had equal 
leg length.  Examination of the lumbar spine revealed minimal 
tenderness along the L4-5 spinous processes.  No paraspinal 
spasm was shown.  Forward flexion was limited to 
approximately 60 degrees, painless and then from 60 to 90 
degrees he had discomfort with tightness and central pain.  
Extension was to about 30 degrees but he complained of 
discomfort from about 10 to 30 degrees.  Lateral bending was 
to about 35 degrees, bilaterally with no significant 
discomfort but poor lower lumbar motion.  Rotation was full 
at about 50 degrees bilaterally.  Straight leg raising on the 
right was 40 degrees and painless to 60 degrees.  He had 
tightness and discomfort in his right thigh and some 
discomfort in his lower back.  There was no radiation along 
the entire leg and no numbness or tingling in his foot.  On 
the left, he was able to get to about 50 degrees and there 
was discomfort from 50 to 60 degrees.  He was limited 
bilaterally to about 60 degrees because of very tight 
hamstrings.  Deep tendon reflexes were 4+, bilaterally, knees 
and ankles.  Sensory to soft touch was intact.  The 
diagnostic impression was probable degenerative disc disease 
of the lumbar spine with secondary mechanical low back 
symptoms.  Currently no evidence of radiculopathy was shown.  

VA X-ray studies of the lumbosacral spine conducted in July 
2001 reflected that the vertebral bodies were intact without 
any evidence of spurring.  There was no evidence of 
spondylolisthesis or spondylolysis.  There was disc space 
narrowing at L4-L5 and L5-S1.  

On VA examination in November 2005, the veteran reported that 
his low back pain came and went with an intensity of pain of 
8/10.  He treated his low back pain with ibuprofen.  There 
was no history of flare-ups.  The veteran denied bladder or 
bowel incontinence.  It was noted that the veteran worked in 
construction about 3 days per week.  On physical examination, 
the veteran walked without a cane.  His gait was symmetric 
and there was no antalgic gait pattern.  He had no difficulty 
walking.  The lumbar spine showed no deformity or ankylosis.  
There was no tenderness and no guarding to percussion on the 
lumbar spine.  Range of motion testing revealed lumbar 
flexion from 0 to 80 degrees, extension from 0 to 20 degrees, 
left lateral flexion from 0 to 30 degrees, right lateral 
flexion from 0 to 20 degrees, left lateral rotation from 0 to 
30 degrees, and right lateral rotation from 0 to 40 degrees.  
The examiner noted that limitation of range of motion was due 
to moderate low back pain during left and right lateral 
flexion.  No evidence of fatigue or incoordination was noted 
during testing.  Lower extremity strength, deep tendon 
reflexes and sensory testing were normal.  The examiner 
indicated that the veteran's chronic low back pain was more 
likely than not due to degenerative joint disease of the 
lumbar spine.  There was no evidence of neuropathy due to his 
low back disability.  The frequency of low back pain was 
sporadic without a specific pattern.  The veteran was able to 
work and was currently employed.  An MRI study of the lumbar 
spine showed midline and right-sided disc herniation at the 
L4-5 level.  It was noted that his low back pain was more 
likely than not due to disc herniation.  


III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2005).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided a 
10 percent rating for mild intervertebral disc syndrome; a 20 
percent rating when it was moderate, recurring attacks; and a 
40 percent rating when severe with recurring attacks with 
intermittent relief.  A maximum 60 percent rating is assigned 
for intervertebral disc syndrome when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury: In pertinent part, 
they provide that a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is 30 degrees or less or 
if there is favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability evaluation is warranted.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5243 (2005).  

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  



IV.  Analysis

In a May 2002 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
with mechanical low back pain and assigned a 10 percent 
rating, effective from February 23, 2001.  In a December 2005 
rating decision, the RO increased the rating for the service-
connected back disability to 20 percent, effective February 
23, 2001.

With respect to the former criteria, the medical evidence 
fails to demonstrate symptoms compatible with severe 
lumbosacral strain.  Although muscle spasms were noted on 
some examinations, none of the examination reports showed any 
listing of whole spine to opposite side, marked limitation of 
forward bending in a standing position or narrowing or 
irregularity of joint space with abnormal mobility on forced 
motion.  Additionally, there is no evidence of severe 
limitation of motion of the spine.  Most of the report shows 
that the veteran lacks between 10 to 20 percent of the 
majority of the range of lumbar spine motion.  Several ranges 
fell within normal limits.  The evidence does not show that 
the veteran has intervertebral disc syndrome.  Thus, a higher 
rating under the code pertaining to intervertebral disc 
syndrome is not warranted.  The medical reports of record 
reveal that neurological findings are minimal.  Additionally, 
there is no medical evidence of incapacitating episodes 
necessitating bedrest prescribed by a physician or medical 
evidence of any significant neurological impairment in either 
lower extremity.  Accordingly, the disability does not 
warrant more than the assigned evaluation of 20 percent under 
the rating criteria prior to September 2003.  

With respect to the current criteria, the Board notes that 
the medical evidence demonstrates that ankylosis of the 
thoracolumbar spine is not present, forward flexion of the 
lumbosacral spine was to 80 degrees with right and left 
lateral flexion limited to 20 and 30 degrees respectively 
with pain.  There is no bowel or bladder impairment, and no 
neurologic abnormalities have been shown.  No evidence of 
fatigue or incoordination was noted on examination.  In any 
event, any potential additional limitation of motion would 
not be sufficient to limit forward flexion to 30 degrees or 
less.  Accordingly, the Board concludes that an evaluation in 
excess of 20 percent is not warranted under the general 
formula for rating disabilities of the spine.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the 
service-connected back disorder was more than 20 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case. 

The Board has also considered the benefit-of-the-doubt rule, 
but finds that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with mechanical 
low back pain is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


